Exhibit 10.1

CHANGE IN CONTROL SEVERANCE AGREEMENT

(CEO VERSION)

This CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is entered into as
of the        day of             , 2007 (the “Effective Date”), by and between
DJO Incorporated, a Delaware corporation (the “Company”), and
                    (“Executive”).

W I T N E S S E T H

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and

WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may arise and that such
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to secure
Executive’s continued services and to ensure Executive’s continued dedication to
his duties in the event of any threat or occurrence of a Change in Control (as
defined in Section 1) of the Company.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:


1.                                       DEFINITIONS.  AS USED IN THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH
BELOW:


(A)                                  “BONUS AMOUNT” MEANS EXECUTIVE’S AGGREGATE
ANNUAL TARGET BONUS FOR THE FISCAL YEAR OF THE COMPANY IN WHICH EXECUTIVE’S DATE
OF TERMINATION OCCURS.


(B)                                 “CAUSE” MEANS (I) THE CONVICTION OF
EXECUTIVE OF, OR PLEA OF GUILTY OR NOLO CONTENDERE BY EXECUTIVE TO, OR AN
INDICTMENT OF EXECUTIVE ALLEGING, A FELONY OR MISDEMEANOR INVOLVING MORAL
TURPITUDE, (II) THE INDICTMENT OF EXECUTIVE FOR VIOLATION OF THE FEDERAL
SECURITIES LAWS, (III) THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE BY EXECUTIVE
RESULTING IN MATERIAL HARM TO THE COMPANY, (IV) THE WILLFUL BREACH BY EXECUTIVE
OF EXECUTIVE’S DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT, (V) FRAUD,
EMBEZZLEMENT, THEFT OR DISHONESTY BY EXECUTIVE AGAINST THE COMPANY OR ANY
SUBSIDIARY, OR (VI) WILLFUL VIOLATION BY EXECUTIVE OF A POLICY OR PROCEDURE OF
THE COMPANY OR ANY SUBSIDIARY RESULTING IN MATERIAL HARM TO THE COMPANY OR ANY
SUBSIDIARY.  FOR PURPOSE OF THIS PARAGRAPH 1(B), NO ACT OR FAILURE TO ACT BY
EXECUTIVE SHALL BE CONSIDERED “WILLFUL” UNLESS DONE OR OMITTED TO BE DONE BY
EXECUTIVE IN BAD FAITH AND WITHOUT REASONABLE BELIEF THAT EXECUTIVE’S ACTION OR
OMISSION WAS IN THE BEST INTERESTS OF THE COMPANY OR ITS AFFILIATES.  ANY ACT,
OR FAILURE TO


--------------------------------------------------------------------------------



ACT, BASED UPON SPECIFIC AUTHORITY GIVEN PURSUANT TO A RESOLUTION DULY ADOPTED
BY THE BOARD SHALL BE CONCLUSIVELY PRESUMED TO BE DONE, OR OMITTED TO BE DONE,
BY EXECUTIVE IN GOOD FAITH AND IN THE BEST INTERESTS OF THE COMPANY.  NOTHING
HEREIN SHALL PROHIBIT THE COMPANY FROM RETROACTIVELY DETERMINING THAT
EXECUTIVE’S EMPLOYMENT WAS TERMINATED FOR CAUSE.


(C)                                  “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF
ANY ONE OF THE FOLLOWING EVENTS:


(I)                                     INDIVIDUALS WHO, ON THE EFFECTIVE DATE
CONSTITUTE THE BOARD (THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON WITHIN ANY
TWENTY-FOUR (24) MONTH PERIOD TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD (OR
THE  BOARD OF DIRECTORS OF ANY SUCCESSOR TO THE COMPANY), PROVIDED THAT ANY
PERSON BECOMING A DIRECTOR SUBSEQUENT TO SUCH DATE WHOSE ELECTION OR NOMINATION
FOR ELECTION WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE INCUMBENT
DIRECTORS THEN ON THE BOARD (EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE
PROXY STATEMENT OF THE COMPANY IN WHICH SUCH PERSON IS NAMED AS A NOMINEE FOR
DIRECTOR, WITHOUT WRITTEN OBJECTION TO SUCH NOMINATION) SHALL BE AN INCUMBENT
DIRECTOR; PROVIDED, HOWEVER, THAT NO INDIVIDUAL INITIALLY ELECTED OR NOMINATED
AS A DIRECTOR OF THE COMPANY AS A RESULT OF AN ACTUAL OR THREATENED ELECTION
CONTEST WITH RESPECT TO DIRECTORS OR AS A RESULT OF ANY OTHER ACTUAL OR
THREATENED SOLICITATION OF PROXIES BY OR ON BEHALF OF ANY PERSON OTHER THAN THE
BOARD (INCLUDING BY REASON OF ANY AGREEMENT INTENDED TO AVOID OR SETTLE SUCH
ELECTION CONTEST OR SOLICITATION OF PROXIES) SHALL BE DEEMED TO BE AN INCUMBENT
DIRECTOR UNTIL TWENTY-FOUR (24) MONTHS AFTER SUCH ELECTION;


(II)                                  ANY “PERSON” (AS SUCH TERM IS DEFINED IN
SECTION 3(A)(9) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”) AND AS USED IN SECTIONS 13(D)(3) AND 14(D)(2) OF THE EXCHANGE
ACT) IS OR BECOMES A “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING
THIRTY-FIVE PERCENT (35%) OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S
THEN OUTSTANDING SECURITIES ELIGIBLE TO VOTE FOR THE ELECTION OF THE BOARD (THE
“COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT THE EVENT DESCRIBED IN
THIS PARAGRAPH (II) SHALL NOT BE DEEMED TO BE A CHANGE IN CONTROL BY VIRTUE OF
ANY OF THE FOLLOWING ACQUISITIONS:  (A) BY THE COMPANY OR ANY SUBSIDIARY, (B) BY
ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE
COMPANY OR ANY SUBSIDIARY, (C) BY ANY UNDERWRITER TEMPORARILY HOLDING SECURITIES
PURSUANT TO AN OFFERING OF SUCH SECURITIES, (D) PURSUANT TO A NON-QUALIFYING
TRANSACTION, AS DEFINED IN PARAGRAPH (III), OR (E) BY ANY PERSON OF COMPANY
VOTING SECURITIES FROM THE COMPANY, IF A MAJORITY OF THE INCUMBENT DIRECTORS
APPROVE IN ADVANCE THE ACQUISITION OF BENEFICIAL OWNERSHIP OF THIRTY-FIVE
PERCENT (35%) OR MORE OF COMPANY VOTING SECURITIES BY SUCH PERSON;


(III)                               THE CONSUMMATION OF A MERGER, CONSOLIDATION,
STATUTORY SHARE EXCHANGE OR SIMILAR FORM OF CORPORATE TRANSACTION INVOLVING THE
COMPANY OR ANY OF ITS SUBSIDIARIES THAT REQUIRES THE APPROVAL OF THE COMPANY’S
STOCKHOLDERS, WHETHER FOR SUCH TRANSACTION OR THE ISSUANCE OF SECURITIES IN THE
TRANSACTION (A “BUSINESS COMBINATION”), UNLESS IMMEDIATELY FOLLOWING SUCH
BUSINESS COMBINATION:  (A) MORE THAN FIFTY PERCENT (50%) OF THE TOTAL VOTING
POWER OF (X) THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (THE
“SURVIVING CORPORATION”), OR (Y) IF APPLICABLE, THE ULTIMATE PARENT CORPORATION
THAT DIRECTLY OR INDIRECTLY HAS BENEFICIAL OWNERSHIP OF AT LEAST NINETY PERCENT

2


--------------------------------------------------------------------------------



(90%) OF THE VOTING SECURITIES ELIGIBLE TO ELECT DIRECTORS OF THE SURVIVING
CORPORATION (THE “PARENT CORPORATION”), IS REPRESENTED BY COMPANY VOTING
SECURITIES THAT WERE OUTSTANDING IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION
(OR, IF APPLICABLE, IS REPRESENTED BY SHARES INTO WHICH SUCH COMPANY VOTING
SECURITIES WERE CONVERTED PURSUANT TO SUCH BUSINESS COMBINATION), AND SUCH
VOTING POWER AMONG THE HOLDERS THEREOF IS IN SUBSTANTIALLY THE SAME PROPORTION
AS THE VOTING POWER OF SUCH COMPANY VOTING SECURITIES AMONG THE HOLDERS THEREOF
IMMEDIATELY PRIOR TO THE BUSINESS COMBINATION, (B) NO PERSON (OTHER THAN ANY
EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE
SURVIVING CORPORATION OR THE PARENT CORPORATION), IS OR BECOMES THE BENEFICIAL
OWNER, DIRECTLY OR INDIRECTLY, OF THIRTY-FIVE PERCENT (35%) OR MORE OF THE TOTAL
VOTING POWER OF THE OUTSTANDING VOTING SECURITIES ELIGIBLE TO ELECT DIRECTORS OF
THE PARENT CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING
CORPORATION) AND (C) AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS OF THE PARENT CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE
SURVIVING CORPORATION) FOLLOWING THE CONSUMMATION OF THE BUSINESS COMBINATION
WERE INCUMBENT DIRECTORS AT THE TIME OF THE BOARD’S APPROVAL OF THE EXECUTION OF
THE INITIAL AGREEMENT PROVIDING FOR SUCH BUSINESS COMBINATION (ANY BUSINESS
COMBINATION WHICH SATISFIES ALL OF THE CRITERIA SPECIFIED IN (A), (B) AND (C)
ABOVE SHALL BE DEEMED TO BE A “NON-QUALIFYING TRANSACTION”);


(IV)                              THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN
OF COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR THE CONSUMMATION OF A
SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than thirty-five percent (35%) of the Company Voting Securities as a result of
the acquisition of Company Voting Securities by the Company which reduces the
number of Company Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.


(D)                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


(E)                                  “DATE OF TERMINATION” MEANS (I) THE
EFFECTIVE DATE ON WHICH EXECUTIVE’S EMPLOYMENT BY THE COMPANY TERMINATES AS
SPECIFIED IN A PRIOR WRITTEN NOTICE BY THE COMPANY OR EXECUTIVE, AS THE CASE MAY
BE, TO THE OTHER, DELIVERED PURSUANT TO SECTION 11 OR (II) IF EXECUTIVE’S
EMPLOYMENT BY THE COMPANY TERMINATES BY REASON OF DEATH, THE DATE OF DEATH OF
EXECUTIVE.


(F)                                    “DISABILITY” MEANS TERMINATION OF
EXECUTIVE’S EMPLOYMENT BY THE COMPANY DUE TO EXECUTIVE’S INABILITY TO
SUBSTANTIALLY PERFORM EXECUTIVE’S DUTIES AND RESPONSIBILITIES, WITH OR WITHOUT
REASONABLE ACCOMMODATION, FOR A PERIOD OF ONE HUNDRED EIGHTY (180) DAYS OUT OF
ANY THREE-HUNDRED AND SIXTY-FIVE (365) CONSECUTIVE DAY PERIOD  AS A RESULT OF
EXECUTIVE’S PHYSICAL OR MENTAL INCAPACITY.

3


--------------------------------------------------------------------------------



(G)                                 “GOOD REASON” MEANS, WITHOUT EXECUTIVE’S
EXPRESS WRITTEN CONSENT, THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:

(i)                                  a material diminution in Executive’s
authority, duties or responsibilities; provided, however, that Good Reason shall
not be deemed to occur upon a change in authority, duties or responsibilities
that is solely and directly a result of the Company no longer being a publicly
traded entity and does not involve any other event set forth in this paragraph;

(ii)                               a material diminution in Executive’s base
compensation, other than any reduction that applies to substantially all
executives of the Company on a proportional basis;

(iii)                            a material change in the geographic location at
which Executive must perform his duties, except for reasonably required travel
on the Company’s or any successor’s or affiliate’s business that is not
materially greater than such travel requirements prior to the date of this
Agreement; or

(iv)                           any other action or inaction that constitutes a
material breach by the Company or any successor of its obligations to Executive
under this Agreement.

Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Executive’s written consent within
ninety (90) days of the occurrence of such event.  The Company or any successor
shall have a period of thirty (30) days to cure such event or condition after
receipt of written notice of such event from Executive.  Any voluntary
termination of Executive’s employment for “Good Reason” following such thirty
(30) day cure period must occur no later than the date that is six (6) months
following the initial occurrence of one of the foregoing events or conditions
without Executive’s written consent and such voluntary termination of
Executive’s employment shall be treated as an involuntary termination of
employment.


(H)                 “QUALIFYING TERMINATION” MEANS A TERMINATION OF EXECUTIVE’S
EMPLOYMENT (I) BY THE COMPANY OTHER THAN FOR CAUSE OR (II) BY EXECUTIVE FOR GOOD
REASON.  TERMINATION OF EXECUTIVE’S EMPLOYMENT ON ACCOUNT OF DEATH OR DISABILITY
SHALL NOT BE TREATED AS A QUALIFYING TERMINATION.


(I)                     “SUBSIDIARY” MEANS ANY CORPORATION OR OTHER ENTITY IN
WHICH THE COMPANY HAS A DIRECT OR INDIRECT OWNERSHIP INTEREST OF FIFTY PERCENT
(50%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF THE THEN OUTSTANDING
SECURITIES OR INTERESTS OF SUCH CORPORATION OR OTHER ENTITY ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS OR IN WHICH THE COMPANY HAS THE RIGHT TO
RECEIVE FIFTY PERCENT (50%) OR MORE OF THE DISTRIBUTION OF PROFITS OR FIFTY
PERCENT (50%) OF THE ASSETS OR LIQUIDATION OR DISSOLUTION.


(J)                     “TERMINATION PERIOD” MEANS THE PERIOD OF TIME BEGINNING
WITH THREE (3) MONTHS PRIOR TO A CHANGE IN CONTROL AND ENDING TWO (2) YEARS
FOLLOWING SUCH CHANGE IN CONTROL.


2.                                       OBLIGATION OF EXECUTIVE.  IN THE EVENT
OF A TENDER OR EXCHANGE OFFER, PROXY CONTEST, OR THE EXECUTION OF ANY AGREEMENT
WHICH, IF CONSUMMATED, WOULD CONSTITUTE A CHANGE IN CONTROL, EXECUTIVE AGREES
NOT TO VOLUNTARILY LEAVE THE EMPLOY OF THE COMPANY, OTHER THAN AS A

4


--------------------------------------------------------------------------------



RESULT OF AN EVENT WHICH WOULD CONSTITUTE GOOD REASON IF A CHANGE IN CONTROL HAD
OCCURRED, UNTIL THE CHANGE IN CONTROL OCCURS OR, IF EARLIER, SUCH TENDER OR
EXCHANGE OFFER, PROXY CONTEST, OR AGREEMENT IS TERMINATED OR ABANDONED.


3.                                       TERM OF AGREEMENT.  THIS AGREEMENT
SHALL BE EFFECTIVE ON THE DATE HEREOF AND SHALL CONTINUE IN EFFECT UNTIL THE
COMPANY SHALL HAVE GIVEN WRITTEN NOTICE OF CANCELLATION OR AMENDMENT AT LEAST
ONE (1) YEAR IN ADVANCE; PROVIDED, THAT, NOTWITHSTANDING THE DELIVERY OF ANY
SUCH NOTICE, THIS AGREEMENT SHALL CONTINUE IN EFFECT FOR A PERIOD OF TWO (2)
YEARS AFTER A CHANGE IN CONTROL, IF SUCH CHANGE IN CONTROL SHALL HAVE OCCURRED
DURING THE TERM OF THIS AGREEMENT.  NOTWITHSTANDING ANYTHING IN THIS SECTION TO
THE CONTRARY, THIS AGREEMENT SHALL TERMINATE ON THE DATE THAT IS THREE (3)
MONTHS FOLLOWING THE DATE EXECUTIVE OR THE COMPANY TERMINATES EXECUTIVE’S
EMPLOYMENT IF A CHANGE IN CONTROL HAS NOT OCCURRED.


4.                               PAYMENTS UPON TERMINATION OF EMPLOYMENT.


(A)                                  QUALIFYING TERMINATION.  IF DURING THE
TERMINATION PERIOD THE EMPLOYMENT OF EXECUTIVE SHALL TERMINATE PURSUANT TO A
QUALIFYING TERMINATION, THEN THE COMPANY SHALL PROVIDE TO EXECUTIVE, AS
CONSIDERATION FOR THE RELEASE DESCRIBED IN SECTION 4(G) BELOW, THE PAYMENTS AND
BENEFITS SET FORTH IN PARAGRAPHS (B)(I), (B)(II), (C), (D) AND (E) OF THIS
SECTION.


(B)                                 QUALIFYING TERMINATION - CASH PAYMENTS.  THE
COMPANY SHALL MAKE A LUMP SUM CASH PAYMENT TO EXECUTIVE IN THE EVENT OF A
QUALIFYING TERMINATION DURING THE TERMINATION PERIOD OF THE FOLLOWING:


(I)                                     WITHIN THREE (3) BUSINESS DAYS FOLLOWING
THE DATE OF TERMINATION, AN AMOUNT EQUAL TO THE SUM OF (A) EXECUTIVE’S BASE
SALARY THROUGH THE DATE OF TERMINATION, (B) ANY BONUS AMOUNTS WHICH HAVE BECOME
PAYABLE, TO THE EXTENT NOT THERETOFORE PAID, AND (C) UNREIMBURSED BUSINESS
EXPENSES INCURRED IN ACCORDANCE WITH COMPANY POLICY AND ANY ACCRUED VACATION
PAY; AND


(II)                                  WITHIN FIFTEEN (15) DAYS FOLLOWING
EXECUTIVE’S SATISFACTION OF THE CONDITIONS OF SECTION 4(G) BELOW, BUT IN NO
EVENT LATER THAN THE DATE THAT IS TWO AND ONE-HALF (2 ½) MONTHS FOLLOWING THE
END OF THE CALENDAR YEAR IN WHICH THE DATE OF EXECUTIVE’S TERMINATION OF
EMPLOYMENT (OR, IF SUCH TERMINATION OCCURS WITHIN THREE (3) MONTHS PRIOR TO THE
DATE OF A CHANGE IN CONTROL, THE DATE OF THE CHANGE IN CONTROL) OCCURS, THE
COMPANY SHALL MAKE A LUMP SUM CASH PAYMENT TO EXECUTIVE OF THE SUM OF THE
FOLLOWING:


(A)                              AN AMOUNT EQUAL TO TWO (2) TIMES THE
EXECUTIVE’S HIGHEST ANNUAL RATE OF BASE SALARY DURING THE 12-MONTH PERIOD
IMMEDIATELY PRIOR TO EXECUTIVE’S DATE OF TERMINATION; PLUS


(B)                                AN AMOUNT EQUAL TO EXECUTIVE’S BONUS AMOUNT;
PLUS


(C)                                AN AMOUNT EQUAL TO A PRO RATA PORTION OF
EXECUTIVE’S BONUS AMOUNT, DETERMINED BY MULTIPLYING SUCH BONUS AMOUNT BY A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE FISCAL YEAR IN
WHICH THE DATE OF TERMINATION OCCURS THROUGH THE DATE OF TERMINATION AND THE
DENOMINATOR OF

5


--------------------------------------------------------------------------------



WHICH IS THREE HUNDRED SIXTY-FIVE (365), REDUCED BY ANY AMOUNTS PAID TO
EXECUTIVE FROM THE COMPANY’S ANNUAL INCENTIVE PLAN FOR THE FISCAL YEAR IN WHICH
EXECUTIVE’S DATE OF TERMINATION OCCURS.


(C)                                  QUALIFYING TERMINATION - BENEFITS.  IF
DURING THE TERMINATION PERIOD THE EMPLOYMENT OF EXECUTIVE SHALL TERMINATE
PURSUANT TO A QUALIFYING TERMINATION, THEN THE COMPANY SHALL MAKE A LUMP SUM
CASH PAYMENT TO EXECUTIVE WITHIN FIFTEEN (15) DAYS FOLLOWING EXECUTIVE’S
SATISFACTION OF THE CONDITIONS OF SECTION 4(G) BELOW, BUT IN NO EVENT LATER THAN
THE DATE THAT IS TWO AND ONE-HALF (2 ½) MONTHS FOLLOWING THE END OF THE CALENDAR
YEAR IN WHICH THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT (OR, IF SUCH
TERMINATION OCCURS WITHIN THREE (3) MONTHS PRIOR TO THE DATE OF A CHANGE IN
CONTROL, THE DATE OF THE CHANGE IN CONTROL) OCCURS, OF AN AMOUNT EQUAL TO (I)
TWENTY-FOUR (24), MULTIPLIED BY (II) THE AMOUNT BY WHICH THE MONTHLY PREMIUM
EXECUTIVE WOULD BE REQUIRED TO PAY FOR CONTINUATION COVERAGE PURSUANT TO THE
CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”),
FOR EXECUTIVE AND HIS OR HER ELIGIBLE DEPENDENTS WHO WERE COVERED UNDER THE
COMPANY’S HEALTH PLANS AS OF THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT
(CALCULATED BY REFERENCE TO THE PREMIUM AS OF THE DATE OF EXECUTIVE’S
TERMINATION OF EMPLOYMENT) EXCEEDS THE CONTRIBUTIONS REQUIRED BY EXECUTIVE
IMMEDIATELY PRIOR TO HIS OR HER DATE OF TERMINATION; PROVIDED THAT EXECUTIVE
SHALL BE SOLELY RESPONSIBLE FOR ALL MATTERS RELATING TO CONTINUATION OF COVERAGE
PURSUANT TO COBRA, INCLUDING, WITHOUT LIMITATION, ELECTION OF SUCH COVERAGE AND
TIMELY PAYMENT OF PREMIUMS.


(D)                                 QUALIFYING TERMINATION – LIFE AND ACCIDENTAL
DEATH AND DISMEMBERMENT INSURANCE.  IF DURING THE TERMINATION PERIOD THE
EMPLOYMENT OF EXECUTIVE SHALL TERMINATE PURSUANT TO A QUALIFYING TERMINATION,
THEN THE COMPANY SHALL MAKE A LUMP SUM CASH PAYMENT TO EXECUTIVE WITHIN FIFTEEN
(15) DAYS FOLLOWING EXECUTIVE’S SATISFACTION OF THE CONDITIONS OF SECTION 4(G)
BELOW, BUT IN NO EVENT LATER THAN THE DATE THAT IS TWO AND ONE-HALF (2 ½) MONTHS
FOLLOWING THE END OF THE CALENDAR YEAR IN WHICH THE DATE OF EXECUTIVE’S
TERMINATION OF EMPLOYMENT (OR, IF SUCH TERMINATION OCCURS WITHIN THREE (3)
MONTHS PRIOR TO THE DATE OF A CHANGE IN CONTROL, THE DATE OF THE CHANGE IN
CONTROL) OCCURS, OF AN AMOUNT EQUAL TO (I) TWENTY-FOUR (24), MULTIPLIED BY (II)
THE AMOUNT BY WHICH THE TOTAL MONTHLY PREMIUM PAID BY EXECUTIVE OR ON BEHALF OF
EXECUTIVE BY THE COMPANY FOR ACCIDENTAL DEATH AND DISMEMBERMENT AND LIFE
INSURANCE COVERAGE AS OF THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT
(CALCULATED BY REFERENCE TO THE PREMIUMS FOR SUCH COVERAGE UNDER THE COMPANY’S
PLANS AS OF THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT) EXCEEDS THE
CONTRIBUTIONS REQUIRED BY EXECUTIVE IMMEDIATELY PRIOR TO HIS OR HER DATE OF
TERMINATION.


(E)                                  ACCELERATED VESTING AND/OR EXERCISABILITY
OF STOCK OPTIONS AND OTHER EQUITY AWARDS.  IF EXECUTIVE’S EMPLOYMENT IS
TERMINATED DURING THE TERMINATION PERIOD PURSUANT TO A QUALIFYING TERMINATION,
ALL OUTSTANDING AWARDS OF STOCK OPTIONS, STOCK APPRECIATION RIGHTS (“SARS”) AND
RESTRICTED STOCK (EACH, AN “EQUITY AWARD”) GRANTED TO EXECUTIVE PRIOR TO THE
APPLICABLE CHANGE IN CONTROL WHICH ARE OUTSTANDING IMMEDIATELY PRIOR TO THE DATE
OF TERMINATION SHALL BECOME IMMEDIATELY FULLY VESTED AND/OR EXERCISABLE AND FREE
OF ALL RESTRICTIONS, LIMITATIONS AND CONDITIONS ON THE LATER OF (I) THE DATE OF
TERMINATION OR (II) IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL.  IN ADDITION,
WITH RESPECT TO ANY EQUITY AWARDS THAT ARE STOCK OPTIONS OR SARS GRANTED TO
EXECUTIVE ON OR AFTER THE DATE OF THIS AGREEMENT, BUT PRIOR TO THE APPLICABLE
CHANGE IN CONTROL, EACH SUCH EQUITY AWARD MAY BE EXERCISED FOR A PERIOD OF NO
LESS THAN TWELVE

6


--------------------------------------------------------------------------------



(12) MONTHS FOLLOWING SUCH QUALIFYING TERMINATION, BUT NOT LATER THAN THE
EXPIRATION OF THE STATED TERM OF SUCH EQUITY AWARD.


(F)                                    NON-QUALIFYING TERMINATION.  IF DURING
THE TERMINATION PERIOD THE EMPLOYMENT OF EXECUTIVE SHALL TERMINATE OTHER THAN BY
REASON OF A QUALIFYING TERMINATION, THEN THE COMPANY SHALL PAY TO EXECUTIVE
WITHIN THREE (3) BUSINESS DAYS FOLLOWING THE DATE OF TERMINATION, A LUMP-SUM
CASH AMOUNT EQUAL TO THE SUM OF (I) EXECUTIVE’S BASE SALARY THROUGH THE DATE OF
TERMINATION AND ANY BONUS AMOUNTS WHICH HAVE BECOME PAYABLE, TO THE EXTENT NOT
THERETOFORE PAID OR DEFERRED, AND (II) UNREIMBURSED BUSINESS EXPENSES INCURRED
IN ACCORDANCE WITH COMPANY POLICY AND ANY ACCRUED VACATION PAY.  THE COMPANY MAY
MAKE SUCH ADDITIONAL PAYMENTS, AND PROVIDE SUCH ADDITIONAL BENEFITS, TO
EXECUTIVE AS THE COMPANY AND EXECUTIVE MAY AGREE IN WRITING.

(g)                                 Condition Precedent.  Upon the occurrence of
a Qualifying Termination, and prior to the receipt of any payments or benefits
provided by paragraphs (b)(ii), (b)(iii), (c), (d) and (e) of this Section on
account of the occurrence of such Qualifying Termination, Executive shall
execute a Release (the “Release”) in the form attached hereto as Appendix A or
Appendix B, as appropriate.  Such Release shall specifically relate to all of
Executive’s rights and claims in existence at the time of such execution and
shall confirm Executive’s obligations under the Company’s standard form of
proprietary information agreement.  It is understood that, in the event that
Executive is at least forty (40) years old on the date of the Qualifying
Termination, Executive has a certain period to consider whether to execute such
Release, and Executive may revoke such Release within seven (7) business days
after execution.  In the event Executive does not execute and not revoke such
Release within the sixty (60) day period following the later of (i) the date of
Executive’s termination of employment or (ii) if such termination occurs within
three (3) months prior to the date of a Change in Control, the date of the
Change in Control, Executive shall not be entitled to the aforesaid payments and
benefits.


5.                                       BEST PAY PROVISION.


(A)                                  IF ANY PAYMENT OR BENEFIT EXECUTIVE WOULD
RECEIVE UNDER THIS PLAN, WHEN COMBINED WITH ANY OTHER PAYMENT OR BENEFIT
EXECUTIVE RECEIVES PURSUANT TO THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY (“PAYMENT”), WOULD (I) CONSTITUTE A “PARACHUTE PAYMENT” WITHIN THE
MEANING OF SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AND (II) BUT FOR THIS SENTENCE, BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE (THE “EXCISE TAX”), THEN SUCH PAYMENT SHALL BE EITHER
(X) THE FULL AMOUNT OF SUCH PAYMENT OR (Y) SUCH LESSER AMOUNT (WITH CASH
PAYMENTS BEING REDUCED BEFORE STOCK OPTION COMPENSATION) AS WOULD RESULT IN NO
PORTION OF THE PAYMENT BEING SUBJECT TO THE EXCISE TAX, WHICHEVER OF THE
FOREGOING AMOUNTS, TAKING INTO ACCOUNT THE APPLICABLE FEDERAL, STATE AND LOCAL
EMPLOYMENT TAXES, INCOME TAXES, AND THE EXCISE TAX, RESULTS IN EXECUTIVE’S
RECEIPT, ON AN AFTER-TAX BASIS, OF THE GREATER AMOUNT OF THE PAYMENT
NOTWITHSTANDING THAT ALL OR SOME PORTION OF THE PAYMENT MAY BE SUBJECT TO THE
EXCISE TAX.

(b)                                      All determinations required to be made
under this Section 5, including whether and to what extent the Payments shall be
reduced and the assumptions to be utilized in arriving at such determination,
shall be made by the nationally recognized certified public accounting firm used
by the Company immediately prior to the effective date of the

7


--------------------------------------------------------------------------------


Change in Control or, if such firm declines to serve, such other nationally
recognized certified public accounting firm as may be designated by the Company
(the “Accounting Firm”).   The Accounting Firm shall provide detailed supporting
calculations both to Executive and the Company at such time as is requested by
the Company.  All fees and expenses of the Accounting Firm shall be borne solely
by the Company.  Any determination by the Accounting Firm shall be binding upon
Executive and the Company.  For purposes of making the calculations required by
this Section 5, the Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code.


6.                                       WITHHOLDING TAXES.  THE COMPANY MAY
WITHHOLD FROM ALL PAYMENTS DUE TO EXECUTIVE (OR HIS BENEFICIARY OR ESTATE)
HEREUNDER ALL TAXES WHICH, BY APPLICABLE FEDERAL, STATE, LOCAL OR OTHER LAW, THE
COMPANY IS REQUIRED TO WITHHOLD THEREFROM.


7.                                       RESOLUTION OF DISPUTES; REIMBURSEMENT
OF LEGAL FEES.

(a)                                       Subject to Section 8, any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by final and binding arbitration in San Diego County, California by
a single neutral arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (the
“AAA”) then in effect.  Judgment may be entered on the arbitrator’s award in any
court having jurisdiction.  The Company shall bear all of the AAA’s
administrative fees and the arbitrator’s expense arising in connection with any
arbitration proceeding pursuant to this Section.  Nothing in this Section 7
shall prohibit or limit the parties from seeking provisional relief, including,
but not limited to, temporary restraining orders or preliminary injunctions
before, during or after arbitration to the extent such remedies are not
available through arbitration or cannot be obtained in a timely fashion through
arbitration, pursuant to California Code of Civil Procedure Section 1281.8 or
any similar statute of an applicable jurisdiction.  Seeking any such relief
shall not be deemed to be a waiver of such party’s right to compel
arbitration.   Notwithstanding the AAA rules, the parties may take discovery in
accordance with Sections 1283.05(a)-(d) of the California Code of Civil
Procedure (but not subject to the restrictions of Section 1283.05(e)).  Should a
non-party witness refuse to comply with a subpoena issued by the arbitrator and
the arbitrator is unable to enforce compliance with the subpoena, the parties
agree to submit the subpoena to a court of competent jurisdiction for
enforcement of the subpoena.  The parties shall have the right to file, and the
arbitrator shall rule on, pretrial motions such as demurrers and motions for
summary judgment (applying the procedural standard embodied in Rule 56 of the
Federal Rules of Civil Procedure).  The time for filing such motions shall be
determined by the arbitrator.  The arbitrator will rule on such motions at least
ten (10) business days prior to the scheduled hearing date.  Both the Company
and Executive hereby expressly waive their right to a jury trial.

(b)                                      If any contest or dispute shall arise
under this Agreement involving termination of Executive’s employment with the
Company or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse Executive for all
reasonable legal fees and related expenses, if any, incurred by Executive in
connection with such contest or dispute if a court of competent jurisdiction or
an arbitrator substantially upholds Executive’s position.

8


--------------------------------------------------------------------------------



8.                               NON-SOLICITATION AND NON-DISCLOSURE.

(a)                                  Non-Solicit of Customers.  During the term
of this Agreement and for a period of two years following a Qualifying
Termination (the “Restricted Period”), Executive will not, directly or
indirectly, solicit, induce or entice any client or prospective client of the
Company or any Subsidiary to whom Executive provided services, or for whom
Executive transacted business, or whose identity became known to Executive in
connection with Executive’s employment by the Company (i) to transact business
with any business enterprise that competes with the business of the Company and
its Subsidiaries in any geographical area in which the Company or any Subsidiary
does business, or (ii) to reduce or refrain from doing business with the Company
or any Subsidiary.

(b)                                 Non-Solicit of Employees.  During the
Restricted Period, Executive will not, directly or indirectly, solicit, induce,
entice or encourage to cease to work with the Company or any Subsidiary, or
directly or indirectly hire, any person who is an employee of or consultant then
under contract with the Company or any Subsidiary or who was an employee of or
consultant then under contract with the Company or any Subsidiary within the six
(6) month period preceding such activity without the Company’s written consent.

(c)                                  Confidentiality.  Executive shall not at
any time without the prior written consent of the Company, use, divulge,
disclose or make accessible to any other person, firm, partnership, corporation
or other entity, any “Confidential Information” (as defined below) except while
employed by the Company, in furtherance of the business of and for the benefit
of the Company and its Subsidiaries, provided, that Executive may disclose such
information when required to do so by a court of competent jurisdiction, by any
governmental agency having supervisory authority over the business of the
Company and its Subsidiaries, as the case may be, or by any administrative body
or legislative body (including a committee thereof) with jurisdiction to order
Executive to divulge, disclose or make accessible such information; provided,
further, that in the event that Executive is ordered by a court or other
government agency to disclose any Confidential Information, Executive shall (i)
promptly notify the Company of such order, (ii) at the written request of the
Company, diligently contest such order at the sole expense of the Company, and
(iii) at the written request of the Company, seek to obtain at the sole expense
of the Company, such confidential treatment as may be available under applicable
laws for any information disclosed under such order.  For purposes of this
Section 8(c), “Confidential Information” shall mean non-public information
concerning the financial data, strategic business plans, product development (or
other proprietary product data), customer lists, marketing plans and other
non-public, proprietary and confidential information relating to the business of
the Company or its Subsidiaries or customers, that, in any case, is not
otherwise available to the public (other than by Executive’s breach of the terms
hereof).

(d)                                 Injunctive Relief.  Executive acknowledges
and agrees that his/her services are personal and unique, and that this Section
8 is necessary to protect the trade secrets of the Company and its
Subsidiaries.  Therefore, the Company shall have the right to enforce Section 8
by injunction, specific performance, or other equitable relief, without bond and
without prejudice to any other rights and remedies that Company may have for
breach of this Section 8.  Executive further acknowledges and agrees that it
would be extremely difficult to measure in

9


--------------------------------------------------------------------------------


money the damage to the Company caused by a breach of Section 8, that the
restrictions and obligations contained in Section 8 are material, and that a
breach of any of the promises or agreements contained herein will result in
irreparable and continuing damage to Company for which there may be no adequate
remedy at law.  Accordingly, Executive agrees that the Company shall be entitled
to injunctive relief to remedy any breach of Section 8.  This shall be in
addition to any other remedies available to the Company in law or equity.


9.                                       SCOPE OF AGREEMENT.  NOTHING IN THIS
AGREEMENT SHALL BE DEEMED TO ENTITLE EXECUTIVE TO CONTINUED EMPLOYMENT WITH THE
COMPANY, AND IF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL TERMINATE PRIOR TO
A CHANGE IN CONTROL, EXECUTIVE SHALL HAVE NO FURTHER RIGHTS UNDER THIS AGREEMENT
(EXCEPT AS OTHERWISE PROVIDED HEREUNDER); PROVIDED, HOWEVER, THAT ANY
TERMINATION OF EXECUTIVE’S EMPLOYMENT DURING THE TERMINATION PERIOD SHALL BE
SUBJECT TO ALL OF THE PROVISIONS OF THIS AGREEMENT.


10.                                 SUCCESSORS; BINDING AGREEMENT.


(A)                                  THIS AGREEMENT SHALL NOT BE TERMINATED BY
ANY BUSINESS COMBINATION.  IN THE EVENT OF ANY BUSINESS COMBINATION, THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON THE SURVIVING CORPORATION,
AND SUCH SURVIVING CORPORATION SHALL BE TREATED AS THE COMPANY HEREUNDER.


(B)                                 THE COMPANY AGREES THAT IN CONNECTION WITH
ANY BUSINESS COMBINATION, IT WILL CAUSE ANY SUCCESSOR ENTITY TO THE COMPANY
UNCONDITIONALLY TO ASSUME BY WRITTEN INSTRUMENT DELIVERED TO EXECUTIVE (OR HIS
BENEFICIARY OR ESTATE), ALL OF THE OBLIGATIONS OF THE COMPANY HEREUNDER.


(C)                                  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE ENFORCEABLE BY EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES.  IF EXECUTIVE SHALL DIE WHILE ANY AMOUNTS WOULD BE PAYABLE TO
EXECUTIVE HEREUNDER HAD EXECUTIVE CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS
OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT TO SUCH PERSON OR PERSONS APPOINTED IN WRITING BY EXECUTIVE TO RECEIVE
SUCH AMOUNTS OR, IF NO PERSON IS SO APPOINTED, TO EXECUTIVE’S ESTATE.


11.                                 NOTICE.  (A)  FOR PURPOSES OF THIS
AGREEMENT, ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED
OR FIVE (5) DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL, CERTIFIED AND RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:

If to Executive:

 

[Name and Address]

 

 

 

If to the Company:

 

DJO Incorporated

 

 

1430 Decision Street

 

 

Vista, California 92081

 

 

Attention: General Counsel

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

10


--------------------------------------------------------------------------------



(B)                                 A WRITTEN NOTICE OF EXECUTIVE’S DATE OF
TERMINATION BY THE COMPANY OR EXECUTIVE, AS THE CASE MAY BE, TO THE OTHER, SHALL
(I) INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON,
(II) TO THE EXTENT APPLICABLE, SET FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF EXECUTIVE’S
EMPLOYMENT UNDER THE PROVISION SO INDICATED AND (III) SPECIFY THE TERMINATION
DATE, WHICH DATE SHALL BE NOT LESS THAN FIFTEEN (15) DAYS (THIRTY (30) DAYS, IF
TERMINATION IS BY THE COMPANY FOR DISABILITY OR BY EXECUTIVE FOR GOOD REASON)
NOR MORE THAN SIXTY (60) DAYS AFTER THE GIVING OF SUCH NOTICE, UNLESS SUCH
TERMINATION IS FOR CAUSE, IN WHICH CASE THE EFFECTIVE DATE OF TERMINATION MAY BE
THE SAME AS THE DATE NOTICE OF SUCH TERMINATION IS PROVIDED TO EXECUTIVE.  THE
FAILURE BY EXECUTIVE OR THE COMPANY TO SET FORTH IN SUCH NOTICE ANY FACT OR
CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF GOOD REASON OR CAUSE SHALL NOT
WAIVE ANY RIGHT OF EXECUTIVE OR THE COMPANY HEREUNDER OR PRECLUDE EXECUTIVE OR
THE COMPANY FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING EXECUTIVE’S OR
THE COMPANY’S RIGHTS HEREUNDER.


12.                                 FULL SETTLEMENT.  THE COMPANY’S OBLIGATION
TO MAKE ANY PAYMENTS PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO PERFORM ITS
OBLIGATIONS HEREUNDER SHALL BE IN LIEU AND IN FULL SETTLEMENT OF ALL OTHER
SEVERANCE PAYMENTS TO EXECUTIVE UNDER ANY OTHER SEVERANCE OR EMPLOYMENT
AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY, AND ANY SEVERANCE PLAN OF THE
COMPANY.  THE COMPANY’S OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED BY ANY
SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER CLAIM, RIGHT OR ACTION WHICH
THE COMPANY MAY HAVE AGAINST EXECUTIVE OR OTHERS.  IN NO EVENT SHALL EXECUTIVE
BE OBLIGATED TO SEEK OTHER EMPLOYMENT OR TAKE OTHER ACTION BY WAY OF MITIGATION
OF THE AMOUNTS PAYABLE TO EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS
AGREEMENT AND SUCH AMOUNTS SHALL NOT BE REDUCED WHETHER OR NOT EXECUTIVE OBTAINS
OTHER EMPLOYMENT.


13.                                 SURVIVAL.  THE RESPECTIVE OBLIGATIONS AND
BENEFITS AFFORDED TO THE COMPANY AND EXECUTIVE AS PROVIDED IN SECTIONS 4 (TO THE
EXTENT THAT PAYMENTS OR BENEFITS ARE OWED AS A RESULT OF A TERMINATION OF
EMPLOYMENT THAT OCCURS DURING THE TERM OF THIS AGREEMENT), 6, 7, 8, 10(C) AND 12
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


14.                                 GOVERNING LAW; VALIDITY.  THE
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF CALIFORNIA WITHOUT REGARD TO THE PRINCIPLE OF CONFLICTS OF LAWS.  THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT,
WHICH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.


15.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


16.                                 MISCELLANEOUS.  NO PROVISION OF THIS
AGREEMENT MAY BE MODIFIED OR WAIVED UNLESS SUCH MODIFICATION OR WAIVER IS AGREED
TO IN WRITING AND SIGNED BY EXECUTIVE AND BY A DULY AUTHORIZED OFFICER OF THE
COMPANY.  NO WAIVER BY EITHER PARTY HERETO AT ANY TIME OF ANY BREACH BY THE
OTHER PARTY HERETO OF, OR COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS
AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF
SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY PRIOR OR
SUBSEQUENT TIME.  FAILURE BY EXECUTIVE OR

11


--------------------------------------------------------------------------------



THE COMPANY TO INSIST UPON STRICT COMPLIANCE WITH ANY PROVISION OF THIS
AGREEMENT OR TO ASSERT ANY RIGHT EXECUTIVE OR THE COMPANY MAY HAVE HEREUNDER,
INCLUDING WITHOUT LIMITATION, THE RIGHT OF EXECUTIVE TO TERMINATE EMPLOYMENT FOR
GOOD REASON, SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR
ANY OTHER PROVISION OR RIGHT OF THIS AGREEMENT.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, THE RIGHTS OF, AND BENEFITS PAYABLE TO, EXECUTIVE,
HIS ESTATE OR HIS BENEFICIARIES PURSUANT TO THIS AGREEMENT ARE IN ADDITION TO
ANY RIGHTS OF, OR BENEFITS PAYABLE TO, EXECUTIVE, HIS ESTATE OR HIS
BENEFICIARIES UNDER ANY OTHER EMPLOYEE BENEFIT PLAN OR COMPENSATION PROGRAM OF
THE COMPANY.

17.                                 Code Section 409A Exempt.

(a)                                  The compensation and benefits payable under
this Agreement, including without limitation the severance benefits described in
Section 4 of this Agreement, are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code.  To the
extent applicable, this Agreement shall be interpreted in accordance with Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder.  If the Company and Executive determine that any
compensation or benefits payable under this Agreement may be or become subject
to Code Section 409A and related Department of Treasury guidance, the Company
and Executive agree to amend this Agreement or adopt other policies or
procedures (including amendments, policies and procedures with retroactive
effect), or take such other actions as the Company and Executive deem necessary
or appropriate to (a) exempt the compensation and benefits payable under this
Agreement from Code Section 409A and/or preserve the intended tax treatment of
the compensation and benefits provided with respect to this Agreement, or (2)
comply with the requirements of Code Section 409A and related Department of
Treasury guidance.

(b)                                 If at the time of Executive’s termination of
employment with the Company Executive is a “specified employee” as defined in
Section 409A of the Code, as determined by the Company in accordance with
Section 409A of the Code, and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is at least six months following Executive’s termination of employment
with the Company (or the earliest date as is permitted under Section 409A of the
Code).

[Signature page follows]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.

DJO INCORPORATED

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[NAME OF EXECUTIVE]

 

13


--------------------------------------------------------------------------------


APPENDIX A

RELEASE
(INDIVIDUAL TERMINATION)

Certain capitalized terms used in this Release are defined in the Change in
Control Severance Agreement by and between DJO Incorporated (the “Company”) and
[NAME OF EXECUTIVE] (“Executive”) dated as of the              day of
            , 20     (the “Agreement”)  which Executive has previously executed
and of which this Release is a part.

Pursuant to the Agreement, and in consideration of and as a condition precedent
to the payments and benefits provided under Section 4(b)(ii), (b)(iii), (c), (d)
and (e) of the Agreement, Executive hereby furnishes the Company with this
Release.

Executive hereby confirms his/her obligations under the Company’s proprietary
information and inventions agreement.

On Executive’s own behalf and on behalf of Executive’s heirs, estate and
beneficiaries, Executive hereby waives, releases, acquits and forever discharges
the Company, and each of its Subsidiaries and affiliates, and each of their
respective past or present officers, directors, agents, servants, employees,
shareholders, predecessors, successors and assigns, and all persons acting by,
through, under, or in concert with them, or any of them, of and from any and all
suits, debts, liens, contracts, agreements, promises, claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, fixed or contingent, suspected and unsuspected,
disclosed and undisclosed (“Claims”), from the beginning of time to the date
hereof, including without limitation, Claims that arose as a consequence of
Executive’s employment with the Company, or arising out of the termination of
such employment relationship, or arising out of any act committed or omitted
during or after the existence of such employment relationship, all up through
and including the date on which this Release is executed, including, but not
limited to, Claims which were, could have been, or could be the subject of an
administrative or judicial proceeding filed by Executive or on Executive’s
behalf under federal, state or local law, whether by statute, regulation, in
contract or tort.  This Release includes, but is not limited to:  (1) Claims for
intentional and negligent infliction of emotional distress; (2) tort Claims for
personal injury; (3) Claims or demands related to salary, bonuses, commissions,
stock, stock options, or any other ownership interest in the Company, vacation
pay, fringe benefits, expense reimbursements, severance pay, front pay, back pay
or any other form of compensation; (4) Claims for breach of contract; (5) Claims
for any form of retaliation, harassment, or discrimination; (6) Claims pursuant
to any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended, the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the federal
Employee Retirement Income Security Act of 1974, as amended, the federal
Americans with Disabilities Act of 1990, the California Fair Employment and
Housing Act, as amended, and the California Labor Code; and (7) all other Claims
based on tort law, contract law, statutory law, common law, wrongful discharge,
constructive discharge, fraud, defamation, emotional distress, pain and
suffering, breach of the implied covenant of good faith and fair dealing,
compensatory or punitive damages, interest, attorneys’ fees, and reinstatement
or re-employment.  If any court

A-1


--------------------------------------------------------------------------------


rules that Executive’s waiver of the right to file any administrative or
judicial charges or complaints is ineffective, Executive agrees not to seek or
accept any money damages or any other relief upon the filing of any such
administrative or judicial charges or complaints.

Executive acknowledge that he/she has read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.”  Executive
hereby expressly waives and relinquishes all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to
his/her release of any unknown Claims Executive may have against the Company.

Notwithstanding the foregoing, nothing in this Release shall constitute a
release by Executive of any claims or damages based on any right Executive may
have to enforce the Company’s executory obligations under the Agreement, any
right Executive may have to vested or earned compensation and benefits, or
Executive’s eligibility for indemnification under applicable law, Company
governance documents, or under any applicable insurance policy with respect to
Executive’s liability as an employee or officer of the Company.

If Executive is 40 years of age or older at the time of the Qualifying
Termination, Executive acknowledges that he/she is knowingly and voluntarily
waiving and releasing any rights he/she may have under ADEA.  Executive also
acknowledges that the consideration given under the Agreement for the Release is
in addition to anything of value to which he/she was already entitled. 
Executive further acknowledges that he/she has been advised by this writing, as
required by the ADEA, that:  (A) his/her waiver and release do not apply to any
rights or claims that may arise on or after the date he/she executes this
Release; (B) Executive has the right to consult with an attorney prior to
executing this Release; (C) Executive has twenty-one (21) days to consider this
Release (although he/she may choose to voluntarily execute this Release
earlier); (D) Executive has seven (7) days following the execution of this
Release to revoke the Release; and (E) this Release shall not be effective until
the date upon which the revocation period has expired, which shall be the eighth
(8th) day after this Release is executed by Executive, without Executive’s
having given notice of revocation.

Executive further acknowledges that Executive has carefully read this Release,
and knows and understands its contents and its binding legal effect.  Executive
acknowledges that by signing this Release, Executive does so of Executive’s own
free will, and that it is Executive’s intention that Executive be legally bound
by its terms.

 

 

 

 

[NAME OF EXECUTIVE]

 

 

 

 

 

 

 

 

Date:

 

 

A-2


--------------------------------------------------------------------------------


APPENDIX B

RELEASE
(Group Termination)

Certain capitalized terms used in this Release are defined in the Change in
Control Severance Agreement by and between DJO Incorporated (the “Company”) and
[NAME OF EXECUTIVE] (“Executive”) dated as of the              day of
            , 20      (the “Agreement”)  which Executive has previously executed
and of which this Release is a part.

Pursuant to the Agreement, and in consideration of and as a condition precedent
to the payments and benefits provided under Section 4(b)(ii), (b)(iii), (c), (d)
and (e) of the Agreement, Executive hereby furnishes the Company with this
Release.

Executive hereby confirms his/her obligations under the Company’s proprietary
information and inventions agreement.

On Executive’s own behalf and on behalf of Executive’s heirs, estate and
beneficiaries, Executive hereby waives, releases, acquits and forever discharges
the Company, and each of its Subsidiaries and affiliates, and each of their
respective past or present officers, directors, agents, servants, employees,
shareholders, predecessors, successors and assigns, and all persons acting by,
through, under, or in concert with them, or any of them, of and from any and all
suits, debts, liens, contracts, agreements, promises, claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, fixed or contingent, suspected and unsuspected,
disclosed and undisclosed (“Claims”), from the beginning of time to the date
hereof, including without limitation, Claims that arose as a consequence of
Executive’s employment with the Company, or arising out of the termination of
such employment relationship, or arising out of any act committed or omitted
during or after the existence of such employment relationship, all up through
and including the date on which this Release is executed, including, but not
limited to, Claims which were, could have been, or could be the subject of an
administrative or judicial proceeding filed by Executive or on Executive’s
behalf under federal, state or local law, whether by statute, regulation, in
contract or tort.  This Release includes, but is not limited to:  (1) Claims for
intentional and negligent infliction of emotional distress; (2) tort Claims for
personal injury; (3) Claims or demands related to salary, bonuses, commissions,
stock, stock options, or any other ownership interest in the Company, vacation
pay, fringe benefits, expense reimbursements, severance pay, front pay, back pay
or any other form of compensation; (4) Claims for breach of contract; (5) Claims
for any form of retaliation, harassment, or discrimination; (6) Claims pursuant
to any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended, the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the federal
Employee Retirement Income Security Act of 1974, as amended, the federal
Americans with Disabilities Act of 1990, the California Fair Employment and
Housing Act, as amended, and the California Labor Code; and (7) all other Claims
based on tort law, contract law, statutory law, common law, wrongful discharge,
constructive discharge, fraud, defamation, emotional distress, pain and
suffering, breach of the implied covenant of good faith and fair dealing,
compensatory or punitive damages, interest, attorneys’ fees, and reinstatement
or re-employment.  If any court

B-1


--------------------------------------------------------------------------------


rules that Executive’s waiver of the right to file any administrative or
judicial charges or complaints is ineffective, Executive agrees not to seek or
accept any money damages or any other relief upon the filing of any such
administrative or judicial charges or complaints.

Executive acknowledge that he/she has read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.”  Executive
hereby expressly waives and relinquishes all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to
his/her release of any unknown Claims Executive may have against the Company.

Notwithstanding the foregoing, nothing in this Release shall constitute a
release by Executive of any claims or damages based on any right Executive may
have to enforce the Company’s executory obligations under the Agreement, any
right Executive may have to vested or earned compensation and benefits, or
Executive’s eligibility for indemnification under applicable law, Company
governance documents, or under any applicable insurance policy with respect to
Executive’s liability as an employee or officer of the Company.

If Executive is 40 years of age or older at the time of the Qualifying
Termination, Executive acknowledges that he/she is knowingly and voluntarily
waiving and releasing any rights he/she may have under ADEA.  Executive also
acknowledges that the consideration given under the Agreement for the Release is
in addition to anything of value to which he/she was already entitled. 
Executive further acknowledges that he/she has been advised by this writing, as
required by the ADEA, that:  (A) his/her waiver and release do not apply to any
rights or claims that may arise on or after the date he/she executes this
Release; (B) Executive has the right to consult with an attorney prior to
executing this Release; (C) Executive has forty-five (45) days to consider this
Release (although he/she may choose to voluntarily execute this Release
earlier); (D) Executive has seven (7) days following the execution of this
Release to revoke the Release; (E) this Release shall not be effective until the
date upon which the revocation period has expired, which shall be the eighth
(8th) day after this Release is executed by Executive, without Executive’s
having given notice of revocation; and (F) Executive has received with this
Release a detailed list of job titles and ages of all employees who were
terminated in this group termination and the ages of all employees of the
Company in the same job classification or organizational unit who were not
terminated.

Executive further acknowledges that Executive has carefully read this Release,
and knows and understands its contents and its binding legal effect.  Executive
acknowledges that by signing this Release, Executive does so of Executive’s own
free will, and that it is Executive’s intention that Executive be legally bound
by its terms.

 

 



 

[NAME OF EXECUTIVE]

 

 

 

 

 

 

 

 

Date:

 

 

B-2


--------------------------------------------------------------------------------